REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of the amendment after final filed on 7/22/2022.  In relation to the patentability of the pending claims, the arguments presented on page 8 of the Remarks of the cited amendment are found to be persuasive.  The final office action mailed on 5/26/2022 shows independent claims 31 and 36 as allowed.  The reasons for allowance for claim 31 and claim 36, which include dependent claims 32-35 and 37-39, are found on page 6 of the final office action.  With respect to claims 20-21 and 23-30, claims 22 and 23 were objected in the referenced final office action.  The reasons for allowance for claim 22 and claim 23 are also found on page 6 of the referenced final office action.  In the amendment after final filed on 7/22/2022, Applicant canceled objected claim 22 and appropriately introduced the subject matter of this claim into independent claim 20; resulting in independent claim 20 being considered as allowable.  This amendment was discussed and approved by the examiner of record during an interview held on July 22, 2022.  
Based on the above comments, claims 20-21, 23-30, 31-35, and 36-39 are considered allowable over the prior art of record.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783